MEMORANDUM **
Mario Garcia Ruiz and his wife, natives and citizens of Mexico, petition for review of an order of the Board of Immigration Appeals (“BIA”) summarily affirming an immigration judge’s (“U”) decision denying their application for cancellation of removal. We dismiss the petition for review.
We lack jurisdiction to review the IJ’s determination that Garcia-Ruiz and Salinas-Espinola failed to show exceptional and extremely unusual hardship to a qualifying relative. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929 (9th Cir.2005). We do not consider petitioners’ contentions regarding moral character, because their failure to establish hardship is dispositive.
We also lack jurisdiction to review the discretionary denial of Salinas-Espinola’s request for voluntary departure. See 8 U.S.C. § 1229c(f); see also Ramadan v. Gonzales, 479 F.3d 646, 650-54 (9th Cir. 2007) (per curiam).
We further lack jurisdiction to review petitioners’ contention that the IJ deprived them of due process by finding the female petitioner barred from establishing good moral character, because they failed to raise that issue before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the agency).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.